Citation Nr: 0639995	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  05-06 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to 
October 1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 RO decision.  The veteran 
testified before the Board in September 2006.


FINDING OF FACT

A current hearing loss disability was manifested many years 
after service and is not related to service or to any aspect 
thereof, including noise exposure.


CONCLUSION OF LAW

A hearing loss disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in October 2003 and October 2005; 
a rating decision in February 2004; and a statement of the 
case in January 2005.  The October 2003 letter preceded the 
RO's initial adjudication in February 2004.  Moreover, the 
above documents discussed specific types of evidence, the 
applicable legal requirements, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that even if 
there is any defect with regard to the timing or content of 
any of the notices sent prior to the RO's initial 
adjudication, that defect is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant has had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  Indeed, at the September 2006 
hearing, the Board methodically attempted to elicit evidence 
from the veteran regarding his claim.  VA effectively 
complied with all of the required elements under VA's duty to 
notify claimants prior to the last adjudication here (the 
January 2005 statement of the case).  

Indeed, the veteran has not demonstrated how any defective 
notice has prejudiced her in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
veteran, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); cf. Locklear 
v. Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Thus, VA satisfied its duty to notify the appellant.  

Also, VA has obtained all relevant, identified, and available 
evidence needed for adjudication of the claim and has 
notified the appellant of any evidence that could not be 
obtained.  

Unfortunately, as detailed in several documents and efforts 
to reconstruct evidence, including a January 2006 RO 
memorandum, the veteran's service medical records appear to 
have been destroyed in the 1973 fire at the National 
Personnel Records Center in St. Louis, Missouri.  However, 
the veteran testified at his September 2006 Board hearing 
that he did not complain of any hearing problems during his 
active service.  Therefore, the absence of this veteran's 
service medical records does not necessarily result in the 
absence of relevant evidence.  

As discussed below, the veteran has also referred to 
additional medical evidence.  But he has also testified that 
none of those records address the cause of his hearing loss 
and that the records from the only provider who did address 
that question are no longer available.  Thus, there appear to 
be no additional medical records that would be relevant to 
this claim.  Absent an indication that medical records from 
many years after the veteran's service might address the 
cause of the veteran's current hearing loss, such records 
would only serve to show the existence of a current 
condition.  

The Board also notes that there had been some question as to 
whether or not the veteran had received notification of a 
scheduled VA examination.  However, the veteran was in fact 
examined by VA specifically for this claim in April 2004.  

Thus, VA has satisfied both the notice and duty to assist 
provisions of the law.  The Board now turns to the merits of 
this claim.

The veteran contends that he now has a hearing loss 
disability as a result of noise exposure during service when 
he was a gunner and generator operator for guided missiles.  
He has stated that he was not given ear protection.  He has 
testified that after service, he worked as a cabinetmaker and 
then as an electronics repairman.  He has stated that in both 
post-service jobs, he was not exposed to any noisy 
environment.  For instance, he testified that when he was a 
cabinetmaker, the noisy equipment was in one building and 
that he was involved in assembly in a separate building.  

The Board notes that the RO awarded separate service 
connection for tinnitus in January 2005.  

Service connection may be granted to a veteran for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection may be presumed for certain 
chronic diseases, including organic disease of the nervous 
system (such as sensorineural hearing loss), that are 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  Such determination is 
based on an analysis of all the evidence of record and 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Where service medical records are not available, as in this 
case, the Board's obligation to explain its findings and 
conclusions and to consider the benefit-of-the-doubt rule is 
heightened.  Pruitt v. Derwinski, 2 Vet. App. 83 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

For VA purposes, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the 
auditory system and post-service test results 
meeting the criteria of 38 C.F.R. § 3.385. . . . 
For example, if the record shows (a) acoustic 
trauma due to significant noise exposure in 
service and audiometric test results reflecting an 
upward shift in tested thresholds in service, 
though still not meeting the requirements for 
"disability" under 38 C.F.R. § 3.385, and (b) 
post-service audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 3.385, 
rating authorities must consider whether there is 
a medically sound basis to attribute the post- 
service findings to the injury in service, or 
whether they are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Since the veteran's service medical records appear to have 
been destroyed, no in-service examinations or findings are 
available for review.  

The veteran testified at his September 2006 Board hearing 
that he underwent a stapendectomy in one ear at a non-VA 
facility in the 1960s, about 10 years after his active 
service.  He stated that the treating doctor had opined that 
hearing problems were related to in-service noise exposure.  
The veteran also testified that he underwent another 
stapendectomy at another non-VA facility in the 1970s.  He 
also testified that he was treated at several other 
facilities, both VA and non-VA from the 1970s to the present.  
However, he also testified that the majority of this 
treatment never addressed the etiology of his hearing loss.  
The only provider who may have rendered an opinion on the 
etiology of his hearing loss was the first treating provider, 
but the veteran has indicated repeatedly that his records are 
no longer available.  

The Board is mindful of an April 2004 letter from a non-VA 
state licensed hearing instrument dispenser.  That provider 
wrote that, based on the account given by the veteran 
regarding in-service noise exposure, the veteran's hearing 
loss "could have been caused" by noise from turret guns, 
anti-aircraft guns, and several large generators.  The 
provider also wrote that the veteran's hearing loss symptoms 
developed shortly after separation from service.  

However, an April 2004 VA examination is unfavorable to the 
veteran's claim.  On the examination, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
65
70
70
65
LEFT
65
60
75
95
95

Speech recognition ability was 92 percent for the right ear 
and 96 percent for the left ear.  The diagnoses from the 
audiological evaluation were sloping moderate to moderately 
severe mixed hearing loss with excellent word recognition 
ability and mixed component at 1000 Hz in the right ear and 
sloping moderately severe to profound mixed hearing loss with 
excellent word recognition ability in the left ear.  (It was 
also noted that the veteran was also being treated for otitis 
externa.)  The pure tone threshold measurements in the above 
chart satisfy the criteria for the existence of a current 
hearing loss disability for VA purposes.  However, the 
critical question is whether the current hearing loss 
disability is related to the veteran's active service.

The April 2004 VA examination addressed the etiology of the 
veteran's hearing loss.  The audiologist stated:

Noise induced hearing loss is not consistent with 
the mixed portion of the veteran's hearing loss, 
nor is asymmetrical hearing.  Given that the 
veteran worked for 20 years in a noisy environment 
and was in the service for 2 years it is less 
likely that his hearing loss is service connected.

The Board finds this VA examination to be thorough and 
definitive.  Regrettably, it is not favorable to the 
veteran's claim.

By contrast, the hearing instrument dispenser's April 2004 
letter never even mentioned the veteran's post-service 
occupation (or any possible noise exposure after service).  
More significantly, whereas the April 2004 VA examination 
concluded that part of the veteran's type of hearing loss 
(mixed hearing loss) was not consistent with noise-induced 
hearing loss.  The April 2004 hearing instrument dispenser's 
letter does not remotely address this matter.  Thus, when 
weighing the evidence, the April 2004 VA examination is more 
specific and more probative.  The evidence is not in 
equipoise.  See 38 U.S.C.A. § 5107(b) (West 2002).

Unlike the veteran's tinnitus, for which the RO has 
separately awarded service connection, the April 2004 VA 
examination specifically found that any current hearing loss 
was not at least as likely as not the result of in-service 
noise exposure.  Indeed, as discussed above, the April 2004 
examination report set forth specific reasons for this 
unfavorable conclusion.

The Board also notes that the veteran listed "ottoclorosis" 
as the cause of his hearing loss in connection with treatment 
by a non-VA hearing center that dispensed hearing aids in 
2003.  He also indicated that he had undergone two 
stapendectomies.  The veteran appears to be referring to 
"otosclerosis."  Otosclerosis is the "growth of spongy 
bone in the inner ear where it gradually obstructs the oval 
window or round window or both and causes progressively 
increasing deafness."  Schoonover v. Derwinski, 3 Vet. App. 
166 (1992) (quoting Webster's Medical Desk Dictionary 503 
(1986)).  In any event, even though the veteran lacks the 
requisite medical expertise to render a medical diagnosis or 
a medical opinion on etiology, the veteran's remarks in 
connection with the treatment in 2003 are in contrast to his 
assertions and testimony that his hearing loss is due to 
noise exposure per se.

The Board also notes that there is internal inconsistency 
regarding the veteran's description of his post-service noise 
exposure.  On the one hand, he has steadfastly maintained 
that he was never exposed to loud noise as a cabinetmaker for 
20 years after service (let alone prior to service) because 
the loud equipment (such as saws) were operated in a separate 
building.  On the other hand, he also testified in September 
2006 that in his building at work, there was hammering.  On 
the April 2004 VA audiological examination, it was also noted 
that he did not wear hearing protection during his work as a 
cabinetmaker.  Nevertheless, the Board does not rest its 
decision on this apparent inconsistency.  Rather, the 
critical evidence is the thorough April 2004 VA examination, 
which gave very precise reasons for the lack of a 
relationship between current hearing loss and the veteran's 
active duty.

In sum, the Board concludes that the veteran's current 
hearing loss was not caused or aggravated by his active 
service or by any noise exposure during that service.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt" rule does not apply, and the Board 
must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss disability is 
denied.



____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


